




Exhibit 10.2

--------------------------------------------------------------------------------



SENIOR TERM LOAN CREDIT AGREEMENT
dated as of April 1, 2016
between
CVR Partners, LP
as Borrower
and
Coffeyville Resources, LLC
as Lender



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Article I CERTAIN DEFINITIONS; CONSTRUCTION
1


Section 1.1
Definitions
1


Section 1.2
Other Definitional Provisions
5


Section 1.3
Accounting Terms and Principles
5


Article II AMOUNT AND TERMS OF THE LOAN
6


Section 2.1
Loan Commitment
6


Section 2.2
Borrowing Procedure
6


Section 2.3
Optional Reduction and Termination of Loan Commitment
6


Section 2.4
Repayment of the Loans
6


Section 2.5
Prepayment
6


Section 2.6
Interest on the Loans
6


Section 2.7
Computation of Interest
7


Section 2.8
Evidence of Debt
7


Section 2.9
Payments Generally
7


Section 2.10
Taxes
7


Article III CONDITIONS PRECEDENT TO LANS
7


Section 3.1
Conditions to Effectiveness
7


Section 3.2
Conditions to Making of each Loan
8


Article IV REPRESENTATIONS AND WARRANTIES
8


Section 4.1
Corporate Existence; Compliance with Law
8


Section 4.2
Power; Authorization; Enforceable Obligations
8


Section 4.3
No Legal Bar
9


Section 4.4
No Material Litigation
9


Section 4.5
No Default
9


Section 4.6
Use of Proceeds
9


Article V COVENANTS
9


Section 5.1
Delivery of Financial Information
9


Section 5.2
Notice of Default
9


Section 5.3
Conduct of Business and Maintenance of Existence, etc.
10


Article VI EVENTS OF DEFAULT
10


Section 6.1
Events of Default
10


Article VII MISCELLANEOUS
11


Section 7.1
Notices
11


Section 7.2
Waiver; Amendments
12


Section 7.3
Expenses; Indemnification
12


Section 7.4
Successors and Assigns
13


Section 7.5
Governing Law
13


Section 7.6
Counterparts; Integration
13


Section 7.7
Survival
14


Section 7.8
Severability
14






i



--------------------------------------------------------------------------------






TERM LOAN CREDIT AGREEMENT
THIS SENIOR TERM LOAN CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of April 1, 2016 by and among Coffeyville Resources, LLC, a Delaware
limited liability company (the “Lender”) and CVR Partners, LP, a Delaware
limited partnership (the “Borrower”).
W I T N E S S E T H:
WHEREAS, the Borrower has advised the Lender that it intends to acquire,
indirectly through certain wholly-owned subsidiaries, all of the outstanding
equity interests in Rentech Nitrogen Partners, L.P. (the “Partnership”) and
Rentech Nitrogen GP, LLC (the “Partnership GP”), pursuant to that Agreement and
Plan of Merger, dated as of August 9, 2015, among the Borrower, Lux Merger Sub 1
LLC, Lux Merger Sub 2 LLC, the Partnership and the Partnership GP, pursuant to
which each of the Partnership and Partnership GP will become wholly-owned
subsidiaries of the Borrower (the “Acquisition”);
WHEREAS, in connection with the Acquisition, the Borrower has requested that the
Lender make a loans to the Borrower in an aggregate principal amount of
$300,000,000, which will be used by the Borrower (i) to fund the repayment of
amounts outstanding under the Credit Agreement, dated as of July 22, 2014, as
amended (the “GE Credit Agreement”), among the Partnership, Rentech Nitrogen
Finance Corporation, the guarantors party thereto, the lenders and other
financial institutions party thereto, and Wells Fargo Bank, National
Association, by assignment from General Electric Company, successor by merger to
General Electric Capital Corporation, as administrative agent, (ii) to pay the
cash portion of the Acquisition consideration and to pay the fees and expenses
in connection with the Acquisition and related transactions and (iii) to repay
all of the loans outstanding under the Credit and Guaranty Agreement, dated as
of April 13, 2011 (the “Existing Credit Agreement”), among the Borrower,
Coffeyville Resources Nitrogen Fertilizers, LLC, the lenders party thereto and
Goldman Sachs Lending Partners LLC, as administrative agent and collateral
agent;
WHEREAS, the Guaranty, dated as of February 9, 2016, made by the Lender in favor
of the Borrower and its subsidiaries with respect to payment obligations of the
Borrower and its subsidiaries arising under the Existing Credit Agreement shall
be terminated upon repayment of the Existing Credit Agreement; and
WHEREAS, subject to the terms and conditions of this Agreement, the Lender is
willing to make the requested loans to the Borrower.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:
Article I
DEFINITIONS; CONSTRUCTION




--------------------------------------------------------------------------------






Section 1.1    Definitions. The following terms used herein shall have the
meanings herein specified (to be equally applicable to both the singular and
plural forms of the terms defined):
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.
“Agreement” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.
“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of (i) April 14, 2016 and (ii) the date of
termination of the Loan Commitment.
“Borrower Affiliate” shall mean the Borrower and each Subsidiary thereof.
“Borrower” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to close.
“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Closing Date” shall have the meaning assigned to such term in Section 3.1.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Default” means any of the events specified in Article VI, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Interest” shall have the meaning set forth in Section 2.6(b).
“Default Interest Rate” shall mean a rate equal to the interest rate applicable
to the Loans, plus an additional 2% per annum.
“Dollars” and “$” shall mean the lawful currency of the United States of
America.

2



--------------------------------------------------------------------------------






“Event of Default” shall mean any of the events specified in Article VI,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
“Excluded Taxes” shall mean, with respect to the Lender, taxes imposed on or
measured by its overall net income, franchise taxes, and any branch profits or
similar tax imposed on it by any jurisdiction.
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly; provided,
however, that the term Guarantee Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee Obligation is made and (b)
the maximum amount for which such guaranteeing person may be liable pursuant to
the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
“Hedge Agreements” shall mean all interest rate or currency swaps, caps or
collar agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
“Indebtedness” shall mean of any Person at any date, without duplication, (a)
all indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property or
assets acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property or assets), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or

3



--------------------------------------------------------------------------------






applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any equity interests of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) all obligations of such Person
in respect of Hedge Agreements.
“Lender” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.
“Lender Indemnitee” shall mean Lender and each of the directors, officers,
employees, agents, trustees, representatives, attorneys, consultants and
advisors of or to Lender.
“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
“Loan” shall have the meaning set forth in Section 2.1.
“Loan Commitment” shall mean the obligation of the Lender to make Loans
hereunder in an aggregate principal amount at any time outstanding not exceeding
$300,000,000.
“Loan Documents” shall mean, collectively, this Agreement and each Notice of
Borrowing.
“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, liabilities, operations or condition (financial or otherwise)
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower to perform its obligations under this Agreement, or (c) the ability of
the Lender to enforce this Agreement.
“Maturity Date” shall mean April 1, 2018.
“MLP GP” shall mean CVR GP, LLC, a Delaware limited liability company.
“Notice of Borrowing” shall have the meaning set forth in Section 2.2.
“Obligations” shall mean, with respect to the Borrower, the unpaid principal of
and interest on (including, without limitation, interest accruing after the
maturity of the Loans of the Borrower and interest accruing after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Lender, whether direct or indirect, absolute or contingent, due

4



--------------------------------------------------------------------------------






or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, any Loan Document.
“Payment Office” shall mean the office of the Lender located at 2277 Plaza
Drive, Suite 500 Sugar Land, TX 77479, or such other location as to which the
Lender shall have given written notice to the Borrower.
“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Quarterly Payment Date” means the last Business Day of March, June, September
and December.
“Subsidiary” shall mean as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto, provided that “Taxes” shall
not include Excluded Taxes.
Section 1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    The terms “Lender” shall include, without limitation, its successors.
Section 1.3    Accounting Terms and Principles. Except as set forth below, all
accounting terms not specifically defined herein shall be construed in
conformity with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
conformity with GAAP.

5



--------------------------------------------------------------------------------






ARTICLE II    
AMOUNT AND TERMS OF THE LOAN
Section 2.1    Loan Commitment.
(a)    Subject to the terms and conditions set forth herein, the Lender agrees
to make term loans (each, a “Loan” and, collectively, the “Loans”) to the
Borrower during the Availability Period in an aggregate principal amount at any
time outstanding not to exceed the Loan Commitment.
(b)    Amounts borrowed under Section 2.1(a) and subsequently repaid or prepaid
may not be reborrowed.
Section 2.2    Borrowing Procedure. The Borrower shall give the Lender written
notice (or telephonic notice promptly confirmed in writing) of each borrowing to
be made by the Borrower substantially in the form of Exhibit A (a “Notice of
Borrowing”), each such Notice of Borrowing to be delivered prior to noon
(Central time) one (1) Business Day before the requested date of each borrowing,
unless a shorter period is agreed by the Lender. Each Notice of Borrowing shall
be irrevocable and shall specify: (i) the aggregate principal amount of such
borrowing and (ii) the date of such borrowing (which shall be a Business Day).
Section 2.3    Optional Reduction and Termination of Loan Commitment. Upon one
(1) Business Day’s written notice to the Lender signed by the Borrower, the
Borrower may terminate the Loan Commitment, or permanently reduce the Loan
Commitment, provided that each partial reduction of the Loan Commitment shall be
in integral multiples of $1,000,000 or more (or such lesser amount as agreed by
the Lender).
Section 2.4    Repayment of the Loans. On the Maturity Date, the Borrower shall
repay any of its Loans then outstanding in full and shall additionally pay to
the Lender all other sums, if any, then owing or accrued by it under this
Agreement.
Section 2.5    Prepayment. Upon one (1) Business Day’s (or such shorter period
agreed by the Lender) written notice from a Borrower to the Lender, the Borrower
may voluntarily prepay in whole or in part its Loans without premium or penalty.
Section 2.6    Interest on the Loans.
(a)    Each Loan shall accrue interest at a rate equal to 12.0% per annum.
(b)    The Borrower shall pay interest due and payable on its Loans in arrears
on each Quarterly Payment Date.
(c)    While an Event of Default exists or after acceleration of the Loans in
accordance with Article VI, at the option of the Lender, interest on the unpaid
principal amount of the Loans of the Borrower (and any unpaid interest with
respect thereto) will accrue at the Default Interest Rate (the “Default
Interest”). All Default Interest will be payable by the Borrower upon demand by
the Lender.

6



--------------------------------------------------------------------------------






Section 2.7    Computation of Interest. All computations of interest shall be
made by the Lender on the basis of a year of 360 days. Each determination by the
Lender of an interest amount hereunder shall, except for manifest error, be
final, conclusive and binding for all purposes.
Section 2.8    Evidence of Debt. The Loans made by the Lender shall be evidenced
by one or more accounts or records maintained by the Lender. The accounts or
records maintained by the Lender shall be conclusive absent manifest error of
the amount of the Loans made by the Lender to the Borrower and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Borrower’s Loans.
Section 2.9    Payments Generally.
(a)    All payments by the Borrower to the Lender hereunder shall be made to the
Lender at the Payment Office in immediately available funds without setoff or
counterclaim. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of the payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
(b)    If on the Maturity Date, insufficient funds are received by and available
to the Lender to pay fully all amounts of principal and interest due hereunder,
such funds shall be applied (i) first, towards payment of interest, and (ii)
second, towards payment of principal due hereunder.
Section 2.10    Taxes. Any and all payments by the Borrower under each Loan
Document shall be made free and clear of and without deduction for any and all
present or future Taxes. If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to the Lender,
then the Borrower shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of Taxes
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
ARTICLE III    
CONDITIONS PRECEDENT TO LOANS
Section 3.1    Conditions to Effectiveness. This Agreement shall not become
effective until the date (such date, the “Closing Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 7.2):
(a)    The Lender shall have received a counterpart of this Agreement signed by
or on behalf of the Borrower.

7



--------------------------------------------------------------------------------






(b)    No Default or Event of Default shall exist on the Closing Date.
(c)    All representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
Closing Date.
(d)    The closing of the Acquisition shall have occurred or shall occur
substantially concurrently with the effectiveness of this Agreement.
Section 3.2    Conditions to Making of each Loan. The obligations hereunder of
the Lender to make each Loan are subject to the satisfaction (or waiver in
accordance with Section 7.2) of the following conditions as of the date each
Loan is made:
(a)    The Lender shall have received a signed Notice of Borrowing from the
Borrower requesting the making of a Loan on the date specified therein (which
shall be no later than the last day of the Availability Period).
(b)    At the time of and immediately after giving effect to the making of the
requested Loan, no Default or Event of Default shall exist.
(c)    At the time of and immediately after giving effect to the requested Loan,
all representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects on and as of such
date.
(d)    The conditions referred to in Clause 3.1 shall previously have been
satisfied.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
To induce the Lender to enter into this Agreement and to make each Loan, the
Borrower hereby represents and warrants to the Lender for itself that:
Section 4.1    Corporate Existence; Compliance with Law. The Borrower and each
of its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the limited
liability company power and authority, and the legal right, to own and operate
its property and assets, to lease the property and assets it operates as lessee
and to conduct the business in which it is currently engaged, and (c) is in
compliance with all requirements of applicable law except, to the extent that
the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 4.2    Power; Authorization; Enforceable Obligations.
(a)    The Borrower has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder. The Borrower has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, to authorize the borrowings on the terms and conditions of this Agreement.

8



--------------------------------------------------------------------------------






(b)    No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required to be
obtained by the Borrower in connection with (i) the borrowings hereunder, (ii)
the execution, delivery, validity or enforceability of this Agreement or any of
the other Loan Documents, or (iii) the performance of this Agreement or any of
the other Loan Documents, except, in each case, for routine consents,
authorizations, filings and notices required to be made in the ordinary course
of business.
(c)    This Agreement has been, and, upon execution, each Loan Document shall
have been, duly executed and delivered on behalf of the Borrower.
(d)    This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
Section 4.3    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents by the Borrower, the borrowings hereunder
and the use of the proceeds thereof will not violate any applicable law or any
material agreement of the Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any requirement of applicable law or any such agreement.
Section 4.4    No Material Litigation. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
Borrower Affiliate of the Borrower, or against any of its or their respective
properties or revenues (a) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby or (b) that could reasonably be
expected to have a Material Adverse Effect.
Section 4.5    No Default. No Default or Event of Default has occurred and is
continuing.
Section 4.6    Use of Proceeds. The proceeds of the Loans shall be used solely
to repay amounts outstanding under the Existing Credit Agreement, fund repayment
of the GE Credit Agreement, to pay the cash portion of the Acquisition
consideration and pay fees and expenses in connection with the Acquisition and
related transactions.
ARTICLE V    
COVENANTS
Section 5.1    Delivery of Financial Information. The Borrower will deliver to
the Lender such financial or other information in respect of its business and
financial status as the Lender may reasonably require including, but not limited
to, copies of its unaudited quarterly and annual financial statements.

9



--------------------------------------------------------------------------------






Section 5.2    Notice of Default. The Borrower shall promptly give notice to the
Lender of the occurrence of any Default or Event of Default within five (5)
Business Days after the Borrower knows or has reason to know thereof.
Section 5.3    Conduct of Business and Maintenance of Existence, etc. The
Borrower will (a) (i) preserve, renew and keep in full force and effect its
corporate or other existence and (ii) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (b) comply with all agreements
and requirements of applicable law, except to the extent that failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
ARTICLE VI    
EVENTS OF DEFAULT
Section 6.1    Events of Default. If any of the following events shall occur and
be continuing:
(a)    The Borrower shall fail to pay the principal of its Loans on the date
when due (including the Maturity Date) in accordance with the terms hereof; or
the Borrower shall fail to pay any interest on its Loans, or any other amount
payable hereunder or under any other Loan Document, within three (3) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof or thereof; or
(b)    Any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made or furnished; or
(c)    The Borrower shall default in the observance or performance of any
agreement contained in this Agreement to be performed by it (other than as
provided in clause (a) of this Section 6.1), and such default shall continue
unremedied for a period of 30 days after the earlier of (i) the date on which an
officer of the Borrower becomes aware of such failure and (ii) the date on which
written notice thereof shall have been given to the Borrower by the Lender; or
(d)    (i) The Borrower or any Borrower Affiliate shall fail to make any payment
on any Indebtedness (other than the Obligations) of the Borrower or any the
Borrower Affiliate or on any Guarantee Obligation in respect of Indebtedness of
any other Person, and, in each case, such failure relates to Indebtedness having
a principal amount of $25,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and the effect of such failure is to accelerate the maturity of such
Indebtedness, (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness, if the effect of
such event or condition is to accelerate the maturity of such Indebtedness,
(iii) any other event shall occur or condition shall exist under any agreement
or instrument relating to any such Indebtedness, if the effect of such event or
condition is to permit

10



--------------------------------------------------------------------------------






the acceleration of the maturity of such Indebtedness or (iv) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
(e)    (i) The Borrower shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced against the
Borrower any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii),
or (iii) above; or (v) the Borrower shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (e) above, (i) the Loan Commitment shall
terminate immediately and the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, the Lender may, by notice to the Borrower terminate the Loan
Commitment, whereupon the Loan Commitment shall terminate immediately, and,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable.
ARTICLE VII    
MISCELLANEOUS
Section 7.1    Notices.
(a)    Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, and
addressed to the party to be notified as follows:

11



--------------------------------------------------------------------------------






To the Borrower:
CVR Partners, LP
2277 Plaza Drive
Suite 500
Sugar Land, TX 77479
Attn: Chief Financial Officer


To the Lender:
Coffeyville Resources, LLC
2277 Plaza Drive, Suite 500
Sugar Land, TX 77479
Attn: Chief Financial Officer



Any party hereto may change its address, telephone number or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery.
(b)    Effectiveness of Notices. All notices, demands, requests, consents and
other communications described in Section 7.1(a) shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery and (ii) if delivered by mail, when deposited in the mails.
Section 7.2    Waiver; Amendments. No amendment or waiver of any provision of
this Agreement or any other Loan Document nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing and (x) in the case of any such waiver or consent, signed by the Lender
and (y) in the case of any other amendment, by the Lender and the Borrower, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
Section 7.3    Expenses; Indemnification.
(a)    The Borrower shall be obligated to pay all out-of-pocket costs and
expenses (including, without limitation, but not limited to the reasonable fees,
charges and disbursements of outside counsel for the Lender) incurred by the
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section 7.3,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans.
(b)    The Borrower shall be obligated to indemnify each Lender Indemnitee
against, and hold each Lender Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Lender Indemnitee) incurred by any
Lender Indemnitee or asserted against any Lender Indemnitee by any third party
or by the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby

12



--------------------------------------------------------------------------------






or thereby, or (ii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower, and
regardless of whether any Lender Indemnitee is a party thereto, provided that
such indemnity shall not, as to any Lender Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses (x)
are determined by a court of competent jurisdiction by final judgment to have
resulted from the gross negligence or willful misconduct of such Lender
Indemnitee or (y) result from a claim brought by the Borrower against any Lender
Indemnitee for breach in bad faith of such Lender Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower has obtained a final
judgment in their favor on such claim as determined by a court of competent
jurisdiction.
(c)    The Borrower shall be obligated to pay, and hold the Lender harmless from
and against, any and all present and future stamp, documentary, and other
similar taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
(d)    To the extent permitted by applicable law, each party shall not assert,
and hereby waives, any claim against any Lender Indemnitee or the other party,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, the Loans or the use
of proceeds thereof.
(e)    All amounts due under this Section 7.3 shall be payable promptly after
written demand therefor.
Section 7.4    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder, and the Lender
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Borrower. Any other attempted
assignment or transfer by any party hereto shall be null and void. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, each Lender
Indemnitee) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
Section 7.5    Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
Section 7.6    Counterparts; Integration. This Agreement may be executed in any
number of counterparts and by electronic means (including “pdf”) and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

13



--------------------------------------------------------------------------------






Section 7.7    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lender and shall survive the
execution and delivery of this Agreement and the making of the Loans. The
provisions of Section 7.3 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.
Section 7.8    Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
[Signature Pages Follow]



14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
CVR PARTNERS, LP
as Borrower
By:    CVR GP, LLC, its general partner




By:     /s/ John J. Lipinski    
Name: John J. Lipinski
Title: Executive Chairman




COFFEYVILLE RESOURCES, LLC
as Lender




By:     /s/ John J. Lipinski    
Name: John J. Lipinski
Title: CEO










--------------------------------------------------------------------------------






Exhibit A

FORM OF NOTICE OF BORROWING
[DATE]
Coffeyville Resources, LLC
[Address]
Dear Sirs:
Reference is made to that certain Loan Agreement, dated as of [___________],
2016 (the “Loan Agreement”), by and among Coffeyville Resources, a Delaware
limited liability company (the “Lender”) and CVR Partners, LP, a Delaware
limited partnership (the “Borrower”).
The Borrower hereby requests the following Loan under the Loan Agreement, and in
that connection the Borrower specifies the following information with respect to
such Loan:
(a)    Principal amount of Loan: $[ ]
(b)    Date of Loan: [ ]
The Borrower hereby certifies as follows:
(c)    At the time of and immediately after giving effect to the making of the
requested Loan, no Default or Event of Default exists.
(d)    At the time of and immediately after giving effect to the making of the
requested Loan, all representations and warranties of the Borrower set forth in
the Loan Documents are true and correct in all material respects on and as of
such date.

1
US 4064287v.5

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed on the date first written above.
CVR PARTNERS, LP
as Borrower
By:    CVR GP, LLC, its general partner




By:        
Name:
Title:

2

